DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species N-terminus, peptide liner antigen-binding fragment, T-cells, and IgM in the reply filed on 12/16/2021 is acknowledged.
Claims 1-50 are pending and examined for a polymeric antibody comprising a modified J-chain linked to extraneous binding moiety to native J-chain or a functional fragment thereof on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 9/19/2018, 12/6/2018, 2/25/2019, 3/11/2019, 4/19/2019, 9/27/2019, 1/15/2020, 2/3/2020, 4/16/2020, 5/21/2020, 6/29/2020 and 12/16/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Objection
Claim 6, 7 and 9 are objected to for term “around” and clause around the C- and/or N-terminus of binding moiety or J-chain because the term and clause are not well defined in the specification and known art. Thus, one skilled in the art would not know where the modification occurred. Clarification would be appreciated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:
1) polymeric antibody- only IgM and IgA in the art and specification described;
2) functional fragment of native J-chain of SEQ ID NO:1;
3) location of modification of J-chain linking to an extraneous binding moiety.

Claims 1-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, 

The claims are broadly drawn to a polymeric antibody comprising at least two immunoglobulin monomers and a modified J-chain, wherein the modified J-chain comprising an extraneous binding moieties introduced into the native sequence J-chain, wherein the native sequence of J-chain is human J-chain of SEQ ID NO: 1 or factional fragment thereof and wherein the binding moiety is introduced into the native human J-chain of SEQ ID NO: 1 through a peptide linker at or around the C-or N-terminus of the J-chain sequence of SEQ ID NO: 1 
Thus, the claims are including J-chain or fragment thereof contained any polymeric antibody modified with a genus of binding moieties, which is located at anywhere of the native J-chain or a fragment thereof.
The specification teaches IgM J-chain comprising 137 amino acids (SEQ ID NO: 1) that plays a role in IgM or IgA antibody secretion from mucosa and then teaches that modification of J-chain could improve affinity, specificity and/or avidity of the antibody (page 2).  The specification teaches modified J-chain by introducing extraneous binding moiety to J-chain without interfering with the antibody binding ability (page 25, figure 11).  The specification then contemplates that the extraneous binding moiety could be peptide, antibodies, toxin, ligand, enzyme etc., without limitations (page 25-27) that could help bind to non-antigen target, such as to immune cell (bridging page 30-31).  The specification then teaches that the J-chain and extraneous binding moiety is linked 
Regarding with claimed polymeric antibody, the specification self and cited references merely teach IgM and IgA antibodies with J-chain (page 1-2).  The arts in the field do not recognize polymeric antibody other than IgM and IgA.
Regarding with claimed native J-chain and functional fragment thereof, the specification merely teaches 137 amino acids of SEQ ID NO: 1, which appeared on native IgM or IgA. No functional fragments of J-chain or functional domain of the J-chain are descripted or reduced to practice in this application.
Regarding the J-chain modification sites, the specification merely describes linking an extraneous binding moiety within 10 residues from C-or N-terminus or between cysteine residues 92-101 of SEQ ID NO: 1. Term “around” the C- or N- terminus is not well described or defined.  The phrase “around the C- or N- terminus of J-chain” is not defined or described. 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed J-chain modified polymeric antibody. The specification does not provide a specific or detail structural characteristics of the structure and sequence and not representative numbers of the J-chain modified antibody. The specification does not describe fragment of chain that could perform the function as J-chain in IgM or IgA.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the broadly claimed invention.
As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of polymeric antibody, functional fragment of J-chain, or location of modification within the sequence of SEQ ID NO: 1 could be made to achieve the function.  Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of the polymeric antibody with any modified J-chain or fragment thereof at any location of the J-chain based on the sequence of SEQ ID NO: 1 or J-chain in IgM or IgA. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of extraneous binding moieties modified J chain IgM antibody as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only IgM and IgA antibody with native J-chain, SEQ ID NO: 1, modified by introducing an extraneous binding moiety at location within 10 residues from C- or N-terminus and between cysteine residues 92 and 101 of SEQ ID NO: 1, but not the full breadth of the claims including functional fragment of J-chain, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm
Example 17, binding molecule or compound – used in the process are not described.’


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Over Patents:
1.	Claims 1-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 1-23 of US Patent No. 9,951,134. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to antibody comprising polymeric IgM antibody with modified J-chain with extraneous binding moiety introduced into J-chain moieties. The claims of Patent has narrow scope (only IgM with J-chain of SEQ ID NO: . 

The instant claims are drawn to:
A polymeric antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native or functional fragment of J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, soluble receptor ligand, toxin protein etc.

The claims in patent ‘134 are drawn to:
A IgM antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, wherein the binding moiety binds to effector cell that is T-cell.

Thus, both sets of the claims are drawn to polymeric antibody including IgM antibody with modified J-chain.  The differences are that claims of ‘134 patent recite the IgM with modified J-chain of SEQ ID NO: 1 while the instant application is broadly drawn to any polymeric antibody with modification of J-chain and variant thereof.  Thus, the differences between the two sets of the claims are the scope of the claimed antibody with modified J-chain.   Since the claims of ‘134 patent has smaller scope than the instant claims, the claims of ‘134 patent would anticipate or be obvious over the presently claimed invention. 

2.	Claims 1-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of 1-21 of US Patent No. 10,400,038 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to antibody comprising polymeric IgM, IgA or hybrid antibody with modified J-chain with extraneous binding moiety . 
The instant claims are drawn to:
A polymeric antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native or functional fragment of J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, soluble receptor ligand, toxin protein etc.

The claims in patent ‘038 are drawn to:
A IgM, IgA, and its hybrid with IgG/IgM and IgG/IgA antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, wherein the binding moiety binds to effector cell that is T-cell.

Thus, both sets of the claims are drawn to polymeric antibody including IgM, IgA or hybrid antibody with modified J-chain.  The differences are that claims of ‘038 patent recite species of IgM, IgA and IgG hybrid with modified J-chain of SEQ ID NO: 1 while the instant application is broadly drawn to any polymeric antibody with modification of J-chain and variant thereof.  Thus, the differences between the two sets of the claims are the scope of the claimed antibody with modified J-chain.  Since the claims of ‘038 patent has smaller scope than the instant claims and would anticipate or be obvious over the presently claimed invention. 
Applicant is noted that the instant application is a continuation of the ‘038 patent. There is no restriction issued between the inventions between the claims of ‘038 patent and claims in the present application. Obtaining more than one patents from single invention is prohibited by US patent law.  Filing a terminal disclaimer is necessary to overcome the rejection.  

US patent No. 10,570,191.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to binding molecule including an antibody (IgM) comprising a J-chain modified by moieties. The claims would thus anticipate or obvious over each other. 
The instant claims are drawn to:
A polymeric antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native or functional fragment of J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, soluble receptor ligand, toxin protein etc.

The claims of Patent ‘191 are drawn to 
		A multimeric binding molecule comprising IgM comprising least two bivalent binding Units to human HIV viral particles and a modified J-chain, wherein the J-chain is modified with antigen binding scFv binding to effector cell… 
wherein binding molecule is pentameric and IgM and comprises a J-chain or modified J-chain fused to polypeptides at C, or N terminus of binding scFv ….

Both sets of the claims are drawn to multimeric binding molecule, the same as polymeric antibody comprising IgM with modified J-chain.  The difference is that claims of ‘191 patent recite the binding molecule recognizing HIV molecule, while the instant application is drawn to any polymeric antibody without indicating the antigens.  Thus, the difference between the two sets of the claims is the scope of the claimed binding molecule (antibody) with modified J-chain.   Since the claims of ‘191 patent recite specific antigen for binding molecule, which has smaller and overlapped scope with the instant claims on antibody with modified J-chain, the claims of ‘191 patent would anticipate and be obvious over the claimed invention. 

US patent No. 10,640,559.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to binding molecule including an antibody (IgM) comprising a J-chain modified by moieties. The claims would thus anticipate or obvious over each other. 
The instant claims are drawn to:
A polymeric antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native or functional fragment of J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, soluble receptor ligand, toxin protein etc.

The claims of Patent ‘559 are drawn to 
	A multimeric antibody comprising IgM or IgA binding to hepatitis B virus (HBV) antigen and are potent than reference IgG antibody, wherein the multimeric antibody having a modified J-chain, wherein the J-chain is modified with heterologous polypeptide directly or indirectly linked to J-chain at C, or N terminus (claim 4+), wherein the modified J-chain is comprising J15V or V15J (claim 15).

Both sets of the claims are drawn to multimeric binding molecule (polymeric antibody) comprising IgM or IgA antibody with modified J-chain or variant thereof.  The first difference is that claims of ‘559 patent recite the binding molecule to HBV antigen, while the instant application is drawn to any polymeric antibody without specific antigen for binding.  Thus, the difference between the two sets of the claims is the scope of the claimed binding molecule (antibody) with modified J-chain.   Since the claims of ‘559 patent recite specific antigen for the antibody, which has smaller and overlapped scope as compared to the instant claims, the claims of ‘559 patent anticipate or be obvious over the claimed invention. 


US patent No. 10,618978.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to binding molecule including an antibody (IgM) comprising a J-chain modified by moieties. The claims would thus anticipate or obvious over each other. 
The instant claims are drawn to:
A polymeric antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native or functional fragment of J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, soluble receptor ligand, toxin protein etc.

The claims of Patent ‘978 are drawn to 
	A IgM with a modified J-chain, wherein the J-chain is modified mature peptide of polypeptide having SEQ ID NO: 102, wherein the IgM antibody comprising CDRs from heavy and light chains and binding to CD20.

Both sets of the claims are drawn to IgM antibody comprising modified J-chain.  The first difference is that claims of ‘978 patent recite the IgM antibody to specific antigen CD20 and specific modified J-chain of SEQ ID NO: 102, while the instant application is drawn to any polymeric antibody without specific antigen.  Thus, the difference between the two sets of the claims is the scope of the claimed binding molecule (antibody) with modified J-chain.   Since the claims of ‘978 patent recite the IgM binding to antigen CD20, which has smaller scope as compared to the instant claims, the claims of ‘978 patent would anticipate or be obvious over the claimed invention. 

US patent No. 10,787,520.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to binding molecule including an antibody (IgM) comprising a J-chain modified by moieties comprising heterologous polypeptide fused to J-chain. The claims would thus anticipate or obvious over each other. 
The instant claims are drawn to:
A polymeric antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native or functional fragment of J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, soluble receptor ligand, toxin protein etc.

The claims of Patent ‘520 are drawn to 
		A dimeric or pentameric binding molecule comprising two heavy chain constant region binding to CD20  and CD3e and a modified J-chain, wherein the J-chain is modified with heterologous ploypeptide comprising scFv fragment and directly or indirectly fused to the J-chain, wherein the fusion is at C-terminus or N-terminus of J chain.

Both sets of the claims are drawn to IgM antibody comprising modified J-chain.  The first difference is that claims of ‘520 patent recite the IgM antibody to specific antigen CD20 and specific modified J-chain of SEQ ID NO: 64, while the instant application is drawn to any polymeric antibody without specific antigen.  Thus, the difference between the two sets of the claims is the scope of the claimed binding molecule (antibody) with modified J-chain.   Since the claims of ‘520 patent recite specific antigen for binding molecule, which has smaller scope as compared to the instant claims, the claims of ‘520 patent would anticipate or be obvious over the claimed invention. 
Over Applications:
	
1.	Claims 1-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-50 of copending application 16/803745 (allowed, not issues). Although the conflicting claims are not identical, they are not patentably distinct from the present claims because two sets of claims are drawn to multimeric antibody comprising a J-chain modified by linking to a moiety. The claims would thus anticipate or obvious over the present claimed application. 
The instant claims are set forth above.
The claims of ‘745 copending application are drawn to
A polymeric antibody, comprising a modified J-chain, wherein the modified J-chain comprises an extraneous binding moiety introduced into native or a functional fragment of J-chain, wherein the J-chain has the amino acid sequence of SEQ ID NO: 1 and wherein the binding moieties are antibodies, receptor, proteins etc, wherein the binding moiety binds to effector cell that is T-cell.

Thus, both sets of the claims have the same or similar subject matter which would anticipate and obvious over each other.
Applicant is noted that the instant application is the parent application of ‘745 application that was filed through TRACK 1 special program and examined earlier. Obtaining more than one US patents from single invention is prohibited by US patent law.  Filing a terminal disclaimer is necessary to overcome the rejection.  

2.	Claims 1-50 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1, 44, 46-48 and 51 of copending application 16/098479 (allowed, issue fee paid, not issued). Although the conflicting claims are not identical, they are not patentably distinct from the present claims because two sets of claims are drawn to multimeric antibody comprising 
The instant claims are set forth above.
The claims of ‘479 copending application are drawn to:
an isolated anti-PD-L1 antibody that is IgM or IgA antibody comprising a J-chain, wherein the J-chain is modified with extraneous binding moiety (claim 51).

Both sets of the claims are drawn to multimeric binding molecule or multimeric antibody comprising IgM and a modified J-chain modified by linking to an extraneous binding moiety.  The difference is that claims of pending applications encompass the binding molecule or antibody binding to PD-L1, while the instant application is drawn to any polymeric antibody without indicating an antigen.  Thus, the differences between the sets of the claims are the scope of the claimed multimeric binding molecules and antibody with modified J-chain. The claims of 479 application having a narrower or subject matter than the presently claimed invention, which would anticipate or be obvious over the presently claimed invention. 	

3.	Claims 1-50 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims in following applications:
 Claims 1, 4-6, 7-15, 19-22, 35-36, 38, 40, 61-62 and 77 of copending application No. 16/795433 (child application of US Patent 10604559); 

Claims 1-3, 9, 19, 25-29, 33, 35-36, 39, 42, 46, 53, 74, and 84 of copending application No. 16/736327 (child application of US Patent 10570191); 

Claims 83-111 of copending application No. 16/745059 (child application of US Patent 10618978); 

Claims 1-3, 6, 9-10, 12-15, 18-24, 28-29, 31, 36, 38, 44-46, 50, 69-71, and 80 of 16/938066 (child application of US Patent 10,787,520).

Although the conflicting claims are not identical, they are not patentably distinct from the present claims because all sets of claims are drawn to multimeric binding molecule or multimeric antibody including IgM and the antibody all comprise a J-chain modified by moieties. The claims in each of the copending applications above would thus anticipate and obvious over the present claimed application. 

The claims of copending application ‘433 are drawn to 
	A multimeric antibody comprising IgM or IgA binding to hepatitis B virus (HBV) antigen and are potent than reference IgG antibody, wherein the multimeric antibody having a modified J-chain, wherein the J-chain is modified with heterologous polypeptide directly or indirectly linked to J-chain at C, or N terminus, wherein the modified J-chain is comprising J15V or V15J.
	A method of treating HBV patient comprising administering the multimeric antibody of claims 1-44.

The claims of copending application ‘327 are drawn to 
	A multimeric binding molecule comprising IgM comprising least two bivalent binding Units to human HIV viral particles and a modified J-chain, wherein the J-chain is modified with antigen binding scFv binding to effector cell… 
wherein binding molecule is pentameric and IgM and comprises a J-chain or modified J-chain fused to polypeptides at C, or N terminus of binding scFv ….
A method of treating treating preventing HIV infection comprising administering the multimeric binding molecule set forth in the previous claims.

The claims of copending application ‘059 are drawn to 
	A polymeric antibody comprising at least two immunoglobulin monomers and a modified J-chain, wherein the J-chain is modified by introducing into the J-chain with modulating moiety.

	The claims of copending application ‘066 are drawn to
	A miltimeric binding molecule comprising two bivalent binding unit comprising heavy binding domain to CD20 and a modified J-chain (claim 13), wherein the J-chain is modified with heterologous polypeptide and directly or indirectly fused to the J-chain by a linker having 5-25 amino acids, wherein the fusion is at C-terminus or N-terminus of J chain.

 	
Those are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodriguez et al (WO2013158748, published April 2013) teach IgM antibody to neurons comprising J-chain fused to the antibody (rHIgM12) as evidenced by sequence alignment below and figure 5. However, Rodriguez et al does not teach that the J-chain in IgM antibody is modified by linked to an extraneous binding moiety. 
  Query Match             100.0%;  Score 729;  DB 20;  Length 985;
  Best Local Similarity   100.0%;  
  Matches  137;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QEDERIVLVDNKCKCARITSRIIRSSEDPNEDIVERNIRIIVPLNNRENISDPTSPLRTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        849 QEDERIVLVDNKCKCARITSRIIRSSEDPNEDIVERNIRIIVPLNNRENISDPTSPLRTR 908

Qy         61 FVYHLSDLCKKCDPTEVELDNQIVTATQSNICDEDSATETCYTYDRNKCYTAVVPLVYGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        909 FVYHLSDLCKKCDPTEVELDNQIVTATQSNICDEDSATETCYTYDRNKCYTAVVPLVYGG 968

Qy        121 ETKMVETALTPDACYPD 137
              |||||||||||||||||
Db        969 ETKMVETALTPDACYPD 985



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642